Citation Nr: 0842439	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

2. Entitlement to service connection for residuals of a left 
elbow fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1967 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2004 and in 
August 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The claim of service connection for residuals of a left elbow 
fracture is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

Under the General Rating Formula for Mental Disorders, post-
traumatic stress disorder is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but does not produce occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as or the equivalent to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
long-term memory (e.g., retention of only highly learned 
material); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships; and the symptoms associated with the diagnosis 
of post-traumatic stress disorder under DSM-IV, but not 
listed under the General Rating Formula for Mental Disorders, 
do not more nearly approximate or equate to occupational and 
social impairment with reduced reliability and productivity 
under the General Rating Formula for Mental Disorders.




CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.7, 4.130, Diagnostic Code 9411 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  



Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter, 
dated in March 2004, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial compensable rating for post-
traumatic stress disorder.  Dingess, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The duty to assist includes providing 
a medical examination when such is necessary to make a 
decision on a claim.  



The veteran was afforded VA examinations in June 2004 and in 
March 2007.  Reexamination will be requested whenever there 
is a need to verify either the continued existence or the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, a reexamination is required if the evidence 
indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected post-traumatic stress since he 
was last examined, and as the duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted, VAOPGCPREC 11-95, the Board is deciding the claim 
on the current record.  

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In January 2004, private medical report discloses that the 
veteran complained of intrusive thoughts and nightmares of 
his military experiences.  The veteran stated that he had 
difficulty sleeping, anger, and feelings of guilt.  He 
provided a history of multiple jobs and being self-employed.  
The Global Assessment of Functioning (GAF) score was 55.  In 
May 2004, it was noted that the veteran had been a karate 
instructor for 30 years.  

On VA examination in June 2004, the veteran complained of 
being quick to anger.  and he had difficulty controlling his 
emotions.  The veteran described waking during the night and 
feeling disoriented, not knowing whether he was in Vietnam.  
He denied a history of psychiatric hospitalizations.  

The veteran complained of daily nightmares.  The veteran 
reported that he worked as a karate instructor and had his 
own business working as a pest exterminator.  He provided a 
history of being married for 10 years and a previous 
marriage.  He had five grown children and cared for step-
children.  The veteran related he had friends in his karate 
classes.  

The examiner noted that the veteran had increased psychomotor 
activity.  He appeared anxious and irritable.  He had poor 
social judgment.  The veteran had good contact with outside 
reality and excellent personal hygiene.  The examiner 
indicated that the veteran had an otherwise normal mental 
status examination and diagnosed mild symptoms.  The GAF 
score was 50.  The examiner noted that the veteran had social 
activity and some social contact with friends.  The examiner 
remarked that there was nothing of particular importance to 
mention with regards to the veteran's daily activities.  

On VA examination in March 2007, the veteran complained of 
extreme anger, self-isolation, trust problems, nightly 
nightmares, impatience, erratic behavior, irritability, 
constant depressed mood with anhedonia, appetite 
fluctuations, obsessive-compulsive symptoms, ritualistic 
behaviors, and intrusive thoughts.  He stated that he was 
avoidant of things related to the military, although the 
examiner noted that the veteran was wearing military style-
clothing.  The veteran denied auditory or visual 
hallucinations.  He endorsed passive suicidal ideation and 
feeling homicidal at times.  He reported a history of being 
fired and quitting many jobs due to anger.  The veteran 
indicated that he had been angry since Vietnam and was able 
to channel his anger through martial arts and playing semi-
professional football.  He reported being married for 13 
years and having five grown children.  The veteran described 
the relationship with his wife as strained due to his anger, 
and reported a very limited social life.  The veteran denied 
having any real friends because he felt they all turned on 
him, rather he just had business acquaintances.  He stated 
that he was self-employed and worked for his wife's pest 
control business and as a karate instructor.  The veteran 
noted that that he worked a limited schedule and felt 
consumed with worries and anger, which affected his 
productivity.  The veteran reported drinking in order to 
sleep.  At the time of the examination, he was undergoing 
individual and group therapy treatment.  

The examiner described the veteran as fit and well-groomed.  
The veteran was hyperverbal and extremely emotional.  He 
showed some histrionic features and his mood and affect were 
labile.  During the examination, the veteran seemed 
disorganized and overwhelmed.  He was very agitated and 
restless, and became tearful on a number of occasions.  The 
veteran was well-oriented and his reasoning was good.  He had 
difficulty concentrating on a topic and his short-term memory 
appeared somewhat impaired secondary to concentration 
problems.  The examiner noted that the veteran displayed many 
manic symptoms.  Psychometric testing was invalid suggesting 
extreme exaggeration of symptoms.  The GAF score was 60.  The 
examiner noted that it was hard to determine which of the 
veteran's reported symptoms were valid as he had a tendency 
to exaggerate on psychological testing.  The examiner 
indicated that the veteran had pre-existing personality 
issues that impacted his social relationships significantly.  
The examiner observed that the veteran's overall level of 
functioning had declined since the last examination, although 
this was more related to his mood disorder, which was more 
likely than not a pre-existing separate issue.  His prognosis 
was guarded due to the pre-existing personality disorder.    

In statements, the veteran described difficulty controlling 
his anger, inability to adapt, and feeling frustrated at 
work.  He reported obsessions and compulsive rituals, such as 
leaving his home only to return because he had to ensure that 
the garage door was locked.  The veteran stated that he had 
felt depressed since he returned from Vietnam.  He related 
that he had no friends and at times felt like everyone was 
against him.  The veteran reported that he had injured two 
people through karate.  

In several statements, the veteran's wife reported that the 
veteran had a history of getting fired or quitting jobs due 
to his explosive temper and inability to adapt.  She 
indicated that he had been employed in her pest control 
business since prior to their marriage in 1994 and as an 
instructor in her karate school.  The veteran's wife also 
stated that the veteran's concentration problems were 
interfering with his productivity and causing memory 
problems.  She indicated that the veteran experienced panic 
attacks. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.

The criteria for the next higher rating, 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.         

The GAF score reflects the psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  A GAF score from 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 

Analysis

The veteran's reported PTSD symptomatology includes; 
intrusive thoughts, nightmares, difficulty sleeping, anger, 
feelings of guilt, difficulty controlling his emotions, 
waking up at night and feeling disoriented, self-isolation, 
trust problems, impatience, erratic behavior, irritability, 
constant depressed mood with anhedonia, appetite 
fluctuations, obsessive-compulsive symptoms, ritualistic 
behaviors, and intrusive thoughts.  He endorsed passive 
suicidal ideation and feeling homicidal at times.  In a 
statement, the veteran's wife reported that the veteran 
experienced panic attacks.  

On examination in June 2004, the veteran was described as 
anxious, irritable, and extremely emotional, He had increased 
psychomotor activity and poor social judgment. 

The examiner in March 2007 noted some histrionic features, 
labile mood and affect.  The veteran was described as 
disorganized and overwhelmed.  He was very agitated and 
restless, and became tearful on a number of occasions.  The 
veteran had difficulty concentrating on a topic and his 
short-term memory appeared somewhat impaired secondary to 
concentration problems.  The examiner noted that the veteran 
displayed many manic symptoms.  He engaged in risky behavior, 
would start things and leave them unfinished, was 
hyperverbal, felt invincible, had paranoid delusions and felt 
everyone was out to get him. 

In January 2004, the veteran was assigned a GAF score of 55, 
on VA examination in June 2004 it was 50 and his condition 
was described as mild, and on examination in March 2007, the 
GAF score for PTSD was 60. 

GAF scores in the range 41 to 50 indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  


A GAF score in the range of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 50 percent disability rating have been met.  It is the 
effect of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 50 percent rating, that is, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships, that determines the rating. 
  
As for occupational impairment, the veteran and his wife, 
related a history of multiple jobs prior to becoming self-
employed and reduced productivity at work in recent years.  
The evidence shows that he is employed at his wife's karate 
school and has been a karate instructor for over 30 years.  
The evidence also shows that he has been a pest exterminator 
for over 14 years.  Although he recently described his 
relationship with his wife as strained, he has been married 
since 1994.  The veteran reported having five grown children 
and indicated that he also took care of step-children as 
well.  While the veteran initially reported having friends in 
his karate classes, he recently stated that he felt they had 
all turned on him, and related having only business 
acquaintances and a very limited social life.  In June 2004, 
the examiner noted that the veteran had social activity and 
some social contact with friends.  



The record also shows that the veteran was described as 
having excellent personal hygiene, good contact with outside 
reality, being well-oriented, and as having good reasoning.  
The VA examiners also noted that the veteran was prone to 
exaggerate his symptomatology.  In fact, psychometric testing 
in March 2007 was invalid suggesting extreme exaggeration of 
symptoms.   

Moreover, while on VA examination in March 2007, the examiner 
observed that the veteran's overall level of functioning had 
declined since the last examination, the examiner attributed 
the increase in symptomatology to the unrelated mood and 
personality disorders.  The examiner distinguished the 
symptoms attributable to other mental health concerns from 
PTSD.  The examiner expressed the opinion that the veteran's 
pre-existing personality and mood disorders, separate from 
PTSD, impacted his social relationships significantly, and 
the veteran's prognosis was guarded due to the pre-existing 
personality disorder.    

Based on these findings, the symptoms have not resulted in 
occupational and social impairment with reduced reliability 
and productivity that are equivalent to the symptoms listed 
in the criteria for a 50 percent rating, namely, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks (more than once a week); difficulty in 
understanding complex commands; impairment of short and long- 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

For these reasons on the basis of the evidence of record, 
including GAF scores between 50 and 60, which were 
inconsistent with findings of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment and disturbances of 
motivation and mood, the Board finds that the effect of the 
symptomatology does not equate to or more nearly approximate 
the criteria for a 50 percent rating, that is occupational 
and social impairment with reduced reliability and 
productivity.

Reconciling the various reports into a consistent disability 
picture, the veteran's symptoms have been not changed 
materially during the course of the appeal.  Taking into 
account all the evidence and for the above reasons, the 
preponderance of the evidence is against an initial rating 
higher than 30 percent for post-traumatic stress disorder, 
and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.


REMAND

The veteran contends that he injured his left elbow when he 
was blown off the flight deck and landed on his elbow.  

The service treatment record show that on entrance 
examination in September 1967 and on separation from service 
in the September 1971, the veteran reported a history of two 
prior fractures to the left arm.  The service treatment 
records to include the report of separation examination 
contain no complaint, finding, history, treatment, or 
diagnosis pertaining to a left elbow condition.

Private medical records, starting in 2004, document a 
diagnosis of left elbow joint contracture, degenerative 
arthrosis, loose bodies and extoses, which eventually 
required surgery.  The veteran provided a history of a left 
elbow injury and fracture in service.  

In July, August, and September 2006, private physicians 
linked the veteran's elbow condition, as identified on MRI in 
September 2004, to an injury in service. 

The Board finds that the medical evidence of record is 
insufficient to decide the claim of service connection for 
residuals of a left elbow fracture.  Therefore further 
evidentiary development under the duty to assist is 
necessary. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that a left elbow disability to include 
joint contracture, degenerative 
arthrosis, loose bodies and extoses, as 
found by MRI in September 2004, is 
related to a fall in service. 

The examiner is asked to comment on the 
clinical significance of the following:

a). A left elbow abnormality was not 
noted in the service treatment records 
or on separation examination;

b). Thirty-three years after service, 
a MRI of the left elbow in September 
2004 revealed left elbow joint 
contracture, degenerative arthrosis, 
loose bodies and extoses;

c). In September 2004, the veteran 
reported problems with the left elbow 
starting in 1971 and locking of the 
elbow in the 1980s along with a 
post-service history of playing semi-
pro baseball, semi-pro football, being 
a karate instructor for 30 years, and 
doing movie stunt work.



Also the examiner is asked to consider 
that that the term "at least as likely 
as not" does not mean "within the realm 
of possibility, rather it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


